NO. 12-11-00015-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DEANTHONY ANTRONE DEWS,                                    '        APPEAL FROM THE 114TH
APPELLANT

V.                                                         '        JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   '        SMITH COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to aggravated robbery, and the trial court assessed punishment at
imprisonment for eight years. We have received the trial court’s certification showing that
Appellant waived his right to appeal.           See TEX. R. APP. P. 25.2(d). The certification is signed by
Appellant and his counsel. The clerk’s record contains a written waiver of the right to appeal
signed by Appellant, his counsel, and the trial court. Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion delivered January 19, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)